Citation Nr: 1614508	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-01 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left hip disability, to include as due to a service-connected posttraumatic arthropathy of the left foot and postoperative resection of the left knee medial plica (hereinafter a "left foot disability" and "a left knee disability.")

2. Entitlement to service connection, to include on a secondary basis, for low back disability. 


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1984, and from November 1986 to May 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In his January 2013 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for March 2016.  However, the Veteran canceled his scheduled hearing and has not requested that it be rescheduled.  The Board therefore considers his request withdrawn.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal are decided.

The Board notes that the Veteran was afforded a VA examination in connection with his claims in January 2010, at which time the VA examiner opined that the Veteran's left hip and low back disabilities were not related to his active service or to his service-connected left knee and foot disabilities.  However, in the Veteran's January 2013 substantive appeal, the Veteran called into question the adequacy of the January 2010 VA examination.  Specifically, he reported that the examiner was dismissive and the examination was superficial and not an accurate reflection of his claimed disabilities.  The Veteran was able to compare compared his VA examination to prior orthopedic evaluations he had been subject to in the past in his determination that it was inadequate.  

Based on the Veteran's reports, the Board finds a new examination should be conducted to ensure an accurate reflection of the Veteran's left hip and low back disabilities and to determine if such disabilities are etiologically related to his active service, to include any service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, preferably by an examiner who has not previously examined him, to determine the nature and etiology of his current left hip and low back disabilities.  The claims file must be reviewed by the examiner and the report should note that review.  The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should respond to the following: 

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's current low back disability is etiologically related to active service, to include the treatment documented during service?  The examiner is asked to consider numerous episodes of treatment for low back pain during active service.

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's current low back disability is caused or aggravated by (worsened beyond its natural progression) by his service-connected left foot and/or left knee disabilities?

(c) Is it at least as likely as not (50 percent or better probability) that the Veteran's current left hip disability is etiologically related to active service, to include the treatment documented during service?  The examiner is asked to consider the documented episode of treatment for left hip pain during active service.

(d) Is it at least as likely as not (50 percent or better probability) that the Veteran's current left hip disability is caused or aggravated by (worsened beyond its natural progression) by his service-connected left foot and/or left knee disabilities?

2.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


